internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-113130-97 date date number release date tax_year a country b country c country d year p year q year r date t date u date v dear mr this responds to your letter dated date on behalf of a requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in a letter date the information submitted for consideration is substantially as set forth below a was born in country b on date t he arrived in the united_states from country b in year p under a student visa during the period in which a was in the united_states on a student visa certain students were given an opportunity to become united_states citizens and a was granted united_states citizenship in year q in year r a had the opportunity to start a business in country c and moved there since moving to country c a married and raised his children who were all born in country c a has returned to the united_states on either business or pleasure for no more than two plr-113130-97 weeks during any calendar_year since year r even though a has had no substantial contacts with the united_states since moving to country c he maintained his united_states citizenship in the event that the political situation in country c changed such that a felt it necessary to leave country c on date u a became a citizen of country c he had not had any substantial contacts either personal or professional with the united_states for over years on date v after the effective date of sec_877 as amended by the health insurance portability and accountability act of a voluntarily relinquished his u s citizenship a’s net_worth on the date of loss of citizenship exceeded dollar_figure a’s gross assets had and continue to have a fair_market_value of more than dollar_figure but less than dollar_figure a’s assets primarily consist of cash marketable_securities stock in a closely-held foreign business and a foreign apartment a’s unrealized_gain on the stock in his closely-held business and apartment constitute the total unrealized income or gain on all of his assets a has no partnership interests but maintains a portion of his investments through a grantor_trust a’s current_assets are generally representative of the assets he owned for the period that began five years prior to the date on which a lost u s citizenship and ending on the date a’s ruling_request was submitted a has not removed appreciated tangible_personal_property from the united_states during this five year period a has consistently and in a timely manner satisfied his united_states tax_liabilities any gain from the sale of the assets would be subject_to a capital_gains_tax rate in country c of at least percent a does not intend to make any gifts during the year period following his expatriation country c imposes inheritance taxes on the net amount of the inheritances the tax_rates vary according to the degree of relationship a’s permanent home and tax_home have been in country c his spouse children and grandchildren lived and continue to live in country c a’s social relationships have been in country c as well as all of his political cultural or other activities other than his accountant and stockbroker who are located in the united_states a’s business activities were conducted in either country c or country d a’s personal belongings have been in country c his driver’s license was issued in country c a has conducted his routine banking transactions in country c sec_877 as amended generally provides that a u s citizen who loses u s citizenship an individual who expatriates within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to plr-113130-97 avoid taxes a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 for purposes of applying the foregoing provisions a former citizen is presumed to have lost u s citizenship with a principal purpose to avoid u s taxes if i the individual’s average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual’s net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of-living adjustments sec_877 of the code see also sec_2107 and sec_2501 of the code under notice_97_19 1997_1_cb_394 as modified by notice_98_34 1998_27_irb_30 a former citizen whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 the rule also applies to an individual subject_to sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 see also sec_877 notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling under sec_877 because he is described in a statutory category of individuals eligible to submit ruling requests inasmuch as a has been present in the united_states for less than thirty days during each year of the year period ending on date v the date of expatriation see sec_877 a submitted substantially_all of the information required in notice_97_19 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore a will not be presumed to have expatriated with a principal purpose of tax_avoidance however because the information submitted does not clearly establish the existence or lack of a principal purpose to avoid taxes under subtitle a or b of the code no opinion is expressed as to whether a’s expatriation had for one of its principal purposes the avoidance of such taxes while this ruling rebuts the presumption of tax_avoidance under sec_877 it is not conclusive as to whether a subsequently plr-113130-97 may be found to have a principal purpose of tax_avoidance under sec_877 a and a a based on all the facts and circumstances see sec_877 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability for taxable periods prior to his loss of citizenship or for periods after his loss of citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a’s u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to a sincerely chief_counsel international allen goldstein reviewer office of the associate
